Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an apparel item non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-10 were cancelled.

Reasons for Allowance
	Claims 11-12, 14, 16-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known to form an apparel item with stand-off structures by providing a textile with a first and second surface  and apply tension to said textile in both the x and y directions and applying a surface treatment to a plurality of first portions of the textile material under applied tension wherein the surface treatment is not applied to a second plurality of portions of the textile surface but wherein the first and second portions are adjacent to one another and thereafter incising the plurality of first portions while the textile remains under the tension to form one or more openings and thereafter releasing the textile material wherein upon release the openings form a plurality of vent structures that extend outward in z-direction relative 
The most pertinent prior art  (US10492550) teaches that it is known to form standoff structures on apparel items using by gravure coating using an impression roller while the fabric is under tension.  However, reasonably the tension device of the prior art only provides tension in the x-direction and does not puncture or create openings in the fabric in the manner claimed so as to form vent structures that extend out in the z-direction.
Another prior art (WO1997007899) teaches that coating textiles under tension can create crossweb buckling and gives motivation to provide multi-axis tension but does not describe the tensioning in a manner that is combinable with other prior arts listed herein nor is the reference generally able to reject claim 11.
Another prior art (USPGPub 2012/0137411) teaches that it is known to punch holes in fabric while using a liner material.  However, the method of creating holes in textiles does not largely address the majority of the limitations of claim 11.
Another prior art (USPGPub 2008/0014408) teaches a method of perforating fabrics for creating holes therein.  However, as with other prior art the holes created are provided in uniaxial tension and do not result in standoff structures or vents that extend outward in the z direction in the fabric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717